Citation Nr: 1648260	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-09 802	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Army from March 1976 to June 1979.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the RO in Columbia, South Carolina.  This claim was remanded in November 2014 for additional development, and has now been returned to the Board for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

As discussed above, this claim was remanded in November 2014.  Among other things, the November 2014 remand decision directed the AOJ to schedule the Veteran for an examination assessing the current severity of his hepatitis C.  Although the AOJ did schedule the Veteran for such an examination, the Veteran did not appear.  Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  However, because further review of the record reveals that the letter informing the Veteran of the date of his VA examination was returned as undeliverable, and an unrelated February 2016 examination request notes that the Veteran's address in the Veterans Benefits Administration VA computer system was different than his address as reflected in the Veterans Health Administration VA computer system, the Board finds that the record reflects that there was good cause for the Veteran's failure to appear, and that the Veteran should be given another opportunity to report for a VA examination assessing his hepatitis C.

Additionally, the Board notes that a December 2014 letter affording the Veteran an opportunity to identify VA and private treatment records relevant to his hepatitis C was also returned as undeliverable; this letter was sent to comply with the November 2014 Board remand instructions.  Therefore, given the address discrepancy summarized above, on remand the Veteran should be afforded another opportunity to identify any outstanding VA and private treatment providers and submit the appropriate release authorizations, if applicable.

Accordingly, the case is REMANDED for the following action:

1. Determine the Veteran's current address.  Then, obtain the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his hepatitis C.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After completing the development outlined above, schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his hepatitis C.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's hepatitis C, and its impact on his daily activities and ability to work.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any opinion cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

